Exhibit 99.1 EXECUTION DATE ACQUISITION AGREEMENT BETWEEN VALEANT PHARMACEUTICALS INTERNATIONAL AND MEDA AB Dated as of August 4, 2008 TABLE OF CONTENTS Page ARTICLE I Certain Definitions and Other Matters Section 1.1 Certain Definitions 1 Section 1.2 Interpretation 2 ARTICLE II Purchase and Sale of SHARES and Assets Section 2.1 Purchase and Sale of Transferred Shares 2 Section 2.2 Purchase and Sale of Transferred Assets 2 Section 2.3 Assumed Liabilities 2 Section 2.4 Complete Sale 2 Section 2.5 Waiver 3 Section 2.6 Third Party Consents 3 ARTICLE III Purchase Price Section 3.1 Preliminary Purchase Price 3 Section 3.2 Post-Closing Purchase Price Determination 4 Section 3.3 Final Purchase Price Determination 6 Section 3.4 Allocation of Base Purchase Price 6 ARTICLE IV Closing Section 4.1 Closing 7 Section 4.2 Deliveries at the Closing 7 ARTICLE V Warranties of VPI Section 5.1 Organization and Authority of Sellers 8 Section 5.2 Capitalization 9 Section 5.3 Conflicts; Consents and Approvals 10 Section 5.4 Accounts 10 Section 5.5 Absence of Certain Changes or Events 10 Section 5.6 Compliance with Law; Permits 10 Section 5.7 Litigation 11 Section 5.8 Taxes 11 Section 5.9 Employee Benefit Plans 11 Section 5.10 Environmental Matters 11 Section 5.11 Real Estate 12 Section 5.12 Transferred Assets including Intellectual Property 12 Section 5.13 Shared Assets 14 Section 5.14 Material Contracts 14 Section 5.15 Brokerage and Finders' Fees 15 Section 5.16 Insurance 15 Section 5.17 No Other Warranties 15 ARTICLE VI Warranties of Buyer Section 6.1 Organization and Standing 16 Section 6.2 Corporate Power and Authority 16 Section 6.3 Conflicts; Consents and Approvals 16 Section 6.4 Investigations; Litigation 17 Section 6.5 Finders; Brokers 17 Section 6.6 Sufficient Funds 17 Section 6.7 No other Warranties 17 ARTICLE VII Covenants and Agreements Section 7.1 Information and Documents 17 Section 7.2 Conduct of Business 18 Section 7.3 Certain Governmental Approvals 19 Section 7.4 Employees and Employee Benefits 22 Section 7.5 Tax Matters 22 Section 7.6 Intercompany Accounts and Arrangements 24 Section 7.7 Guarantees 24 Section 7.8 Use of Retained Names 25 Section 7.9 Access to Records and Information 25 Section 7.10 Publicity; Public Announcements 26 Section 7.11 Mail and Other Communication 27 Section 7.12 Shared Contracts 27 Section 7.13 Resignations 27 Section 7.14 Directors and Officers Release 28 Section 7.15 Union or Works Council Cooperation 28 Section 7.16 Transfer of Retained Subsidiaries 28 Section 7.17 Further Assurances 28 Section 7.18 New Agreements 29 ii Section 7.19 Settlement Payments; Distributions 29 Section 7.20 Non-Compete 30 Section 7.21 Buyer Non-Compete 31 Section 7.22 No-Solicitation 31 Section 7.23 Employee Bonuses for 2008 32 ARTICLE VIII Conditions to Closing Section 8.1 Mutual Conditions 32 Section 8.2 Conditions to the VPI Obligations 32 Section 8.3 Conditions to Buyer's Obligations 32 ARTICLE IX Termination Section 9.1 Termination 32 Section 9.2 Effect of Termination 33 ARTICLE X CLAIMS Section 10.1 General 33 Section 10.2 Time Period 33 Section 10.3 Disclosure 34 Section 10.4 Buyer's Investigation 34 Section 10.5 Limitations on Liability 34 Section 10.6 Survival of Covenants; Indemnities 36 Section 10.7 Conduct of Claims 37 Section 10.8 Recovery Only Once 38 Section 10.9 Recovery from Insurers and Other Persons 38 Section 10.10 Mitigation 39 Section 10.11 Remediable Breach 39 Section 10.12 Buyer's Sole Remedy/Waiver 39 Section 10.13 Insurance 39 Section 10.14 Purchase Price Adjustment 39 Section 10.15 No Right of Set-Off 39 ARTICLE XI TAX INDEMNIFICATION Section 11.1 Tax Indemnification 39 Section 11.2 Payments 41 iii ARTICLE XII MISCELLANEOUS Section 12.1 Notices 41 Section 12.2 Expenses 43 Section 12.3 Counterparts; Effectiveness 43 Section 12.4 Governing Law 43 Section 12.5 Third Party Rights 43 Section 12.6 Assignment 44 Section 12.7 Titles and Headings 44 Section 12.8 Entire Agreement 44 Section 12.9 Specific Performance 46 Section 12.10 Amendment and Modification 46 Section 12.11 Waiver 46 Section 12.12 Severability 46 Section 12.13 No Strict Construction 46 Section 12.14 Knowledge 46 Section 12.15 Affiliate Status 47 Section 12.16 No Consequential Damages 47 Section 12.17 Joint and Several Liability 47 Annex A – Definitions 48 iv EXHIBITS Exhibit A - [Reserved] Exhibit B - Tax Allocation Exhibit C - Asset Transferees; Asset Transferors Exhibit D - Form of Asset Transfer Agreement Exhibit E - Share Buyers, Share Sellers; WEEMEA Companies Exhibit F - Form of Supply Agreement Exhibit G - Form of Transition Services Agreement Exhibit H - Form of Kinerase Cosmetics Distribution Agreement v ACQUISITION AGREEMENT This Acquisition Agreement, dated as of August 4, 2008 (this "Agreement"), is entered into between Valeant Pharmaceuticals International, a Delaware corporation ("VPI"), and Meda AB, a corporation organized under the laws of Sweden ("Buyer").Except as otherwise indicated, capitalized terms used herein shall have the meanings set forth in Section 1.1. W I T N E S S E T H: WHEREAS, in addition to its other businesses, VPI is engaged, directly and through certain of its Subsidiaries, and their divisions and branches, in the WEEMEA Business; WHEREAS, the parties hereto desire that the Share Sellers sell, assign, transfer, convey and deliver to Buyer or one or more of the Share Buyers, and that Buyer or one or more of the Share Buyers purchase and acquire from the Share Sellers, all right, title and interest of the Share Sellers in and to the Transferred Shares, on the terms and subject to the conditions set forth herein; WHEREAS, the parties hereto desire that (i) the Asset Transferors will sell, convey, assign, transfer, deliver and, as provided in the Asset Transfer Agreement, license or sublicense, to Buyer or one or more of the Asset Transferees, such right, title and interest of the Asset Transferors in and to the Transferred Assets, and (ii) Buyer or one or more of the Asset Transferees will license certain of the Transferred Assets to VPI or Sellers pursuant to a royalty-free license, in each case, on the terms and subject to the conditions set forth herein and in the Asset Transfer Agreement; WHEREAS, the parties hereto desire that Buyer or one or more of the Share Buyers assume the Assumed Liabilities in the manner and subject to the terms and conditions set forth herein; WHEREAS, at or prior to the Closing, VPI and Buyer (or their respective Subsidiaries, as applicable) shall enter into the Ancillary Agreements. NOW, THEREFORE, in consideration of the premises and the mutual promises contained in this Agreement, and intending to be legally bound, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: ARTICLE I CERTAIN DEFINITIONS AND OTHER MATTERS Section Certain Definitions.As used in this Agreement and the schedules hereto and disclosure letters delivered herewith, the terms set forth in Annex A to this Agreement have the respective meanings set forth therein. Section Interpretation.Unless otherwise indicated to the contrary in this Agreement by the context or use thereof:(a) the words, "herein,""hereto,""hereof" and words of similar import refer to this Agreement as a whole and not to any particular Section or paragraph hereof; (b) words importing the masculine gender shall also include the feminine and neutral genders, and vice versa; (c) words importing the singular shall also include the plural, and vice versa; (d) the word "including" means "including without limitation"; and (e) all statements of or references to dollar amounts in this Agreement are to the lawful currency of the United States of America.The parties have participated jointly in the negotiation and drafting of this Agreement.In the event an ambiguity or question of intent arises, this Agreement shall be construed as if drafted jointly by the parties, and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the authorship of any of the provisions of this Agreement. ARTICLE II PURCHASE AND SALE OF SHARES AND ASSETS Section Purchase and Sale of Transferred Shares.Upon the terms and subject to the conditions of this Agreement, at the Closing, VPI shall, and shall cause the other Share Sellers to, sell to the applicable Share Buyers, and Buyer shall, and shall cause the applicable Share Buyers to, purchase and acquire, free and clear of Encumbrances and with full title guarantee, all the Transferred Shares and with all rights now or hereafter becoming attached to them. Section Purchase and Sale of Transferred Assets. (a) Upon the terms and subject to the conditions set forth in this Agreement and the Asset Purchase Agreement, at the Closing, VPI shall, and shall cause the applicable Asset Transferors to, sell, assign, transfer, convey and deliver to the applicable Asset Transferees, and Buyer shall, and shall cause the applicable Asset Transferees to, purchase, acquireand accept from each Asset Transferor, free and clear of Encumbrances, all of such Asset Transferor's right, title and interest in and to the assets set forth on Section 2.2(a)of the Seller's Disclosure Letter (the "Transferred Assets"). (b) Notwithstanding any of the foregoing, to the extent it is contemplated that any Transferred Assets are to be transferred, conveyed or licensed to one or more of the Asset Transferees pursuant to the Asset Transfer Agreement, such Transferred Assets shall be transferred, conveyed or licensed to Buyer or one or more of the Asset Transferees, as the case may be, pursuant to the Asset Transfer Agreement and not hereunder. Section Assumed Liabilities.Upon the terms and subject to the conditions set forth herein, effective at the Closing, Buyer shall assume and shall thereafter satisfy and discharge when due, the Assumed Liabilities. Section Complete Sale.Buyer shall not be obliged to complete the sale and purchase of any of the Transferred Shares or Transferred Assets unless the sale and purchase of 2 all of the Transferred Shares and Transferred Assets is completed simultaneously in accordance with this Agreement. Section Waiver.VPI shall, and shall cause the other Share Sellers, Asset Transferor, its Affiliate and any other Person to, unconditionally and irrevocably waive all rights and restrictions (including all rights of pre-emption) which may exist for its benefit under the articles of association of the Company or otherwise in respect of the Transferred Shares and or Transferred Assets to be sold by it under this Agreement, the Asset Transfer Agreement or any Ancillary Agreement. Section Third Party Consents. (a) Notwithstanding anything else in this Agreement to the contrary, none of this Agreement, the Asset Transfer Agreement and the Ancillary Agreements shall constitute an agreement to assign, license, sublicense, lease, sublease, convey or transfer at Closing any Transferred Assets as to which consent or approval from any Person is required but has not been obtained as of the Closing Date unless and until such consent, approval or amendment is no longer required or has been obtained. (b)
